Case 2:21-cv-02417-JTF-cgc Document 10 Filed 07/30/21 Page 1 of 3      PageID 167



                                                                ~~,, -···
                                                                 ... -      .Jr;:-
                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                            Western Division               2021JUL 30 AMII: 34
                                                              THOdA -:; M GOU! ',
                                                          CLERK, U.S. DISTRICf L,
                                                            TN WD OF T1l M~ n




                                          ~ r , ; e J\olone                    Ward
                                      1903 B\ <AcX V"'(roJn~:iJ                       (x;u~
                                      ~+ 2'0~
                                      m ~~ -
       Case 2:21-cv-02417-JTF-cgc Document 10 Filed 07/30/21 Page 2 of 3                                              PageID 168
 EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
 To:    Tonnie M. Ward                                                                 From :    Memphis District Office
        7903 Black Mountain Drive                                                                1407 Union Avenue
        Apt 202                                                                                  Suite 900
        Memphis, TN 38119                                                                        Memphis, TN 38104



       D                     On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601 . 7(a))
 EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                Tommye L. Cooper,
 490-2021-01653                                 Investigator                                                          (901) 701-6441
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words , you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       []]       The EEOC issues the following determination : The EEOC will not proceed further with its investigation , and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge .
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you .
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                    On behalf of the Commission


                                                                                                 )




                                                                                                                    July 30, 2021
Enclosures(s)                                                                                                              (Date Issued)
                                                                   Edmond Sims,
                                                               Acting District Director
  Case 2:21-cv-02417-JTF-cgc Document 10 Filed 07/30/21 Page 3 of 3   PageID 169
cc:
      Kimberly Taylor, Sr. HRBP Manager
      CITY OF MEMPHIS
      125 N MAIN STRET, SUITE 414
      Memph is, TN 38103
